Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on May 9, 1927, at a term of the Appellate Division of the Supreme Court, First Department.
On March 25, 1935, after having been convicted by verdict in the County Court, Nassau county, of the crime of- attempted grand larceny, first degree, and conspiracy, which crime is a felony, respondent was sentenced to imprisonment in the State prison.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counselor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor-at-law or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counselor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certificate or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The statute is. mandatory, and requires, therefore, that the respondent be disbarred.
Present —■ Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent disbarred.